DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on April 29, 2022:
Claims 1-3, 5-10, 12-18 and 20 are pending;
The specification objection is withdrawn in light of the amendment;
The 112 rejections to claims 19-20 now modified to claims 16-18 and 20, stand;
The remaining 112 and prior art rejections are withdrawn in light of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-18 and 20 are further indefinite.  Notably, the claims recite when the battery is activated.  It is unclear as to what the term “activated” defines.  It would appear that the term activated relates to the flow of current to/from the battery (see para. [0018]) as the disclosure therein states that the battery cell is not active which does not cause a current to flow between the power tabs.   The disclosure further states that the battery can be activated after the wires and tabs are formed (para. [0020]).  The disclosure then proceeds to teach of a method if the battery cell is activated prior to the power tabs being connected to a wire.  However, if the activation relates to the flow of current to/from the battery, as would be understood by the disclosure and by one of ordinary skill in the art (see para. [0018], discussed above), it is unclear how the battery cells can be in an activated state prior to connecting the wires to corresponding power tabs of the cells.  In order for current to flow between the power tabs, an electrical pathway must exist for current to pass.  It is not understood how the cell can be in an activated state as recited in claim 16 (previously recited in original claim 19, now incorporated into claim 16) and in response to being activated, then employ the connecting and rolling method of claim 16 when the connections of wires and tabs of claim 16 are what is needed in order for current to flow between the power tabs of the battery cell.  In other words, it is unclear how the battery is activated and then the wires and tabs connected as the wires and tabs of the battery are part of the pathway for which current flows between the tabs and there is no other disclosure for how the battery is “activated” prior.  
Response to Arguments
Applicant’s response does not provide any arguments or explanation regarding this 112 rejection as previously applied to claims 19-20.  Again it is noted that in order for a battery to be in the activated state, the wires and power tabs would need to be connected prior to generating power for without such connections in place, the battery cannot be active in the manner defined and described by the instant application.  Therefore the method steps corresponding to response to the battery cell being activated are not understood because the connecting and rolling steps and features therein are needed prior to the cell being activated and it is not understood how these steps and corresponding features therein can be connected and rolled as claimed in response to the battery cell being activated.  Clarification is respectfully requested.
Allowable Subject Matter
Claims 1-3, 5-10 and 12-5 are allowed, reasons for which can be found it item 9 of the previous Office Action, incorporated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725